                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

UNITED STATES OF AMERICA,
                                                             Case No. 3:19CR86
       Plaintiff,
                                                             District Judge Walter H. Rice
                  v.                                         Magistrate Judge Michael J. Newman

KENNETH BLAND,

       Defendant.


                                REPORT AND RECOMMENDATION1


       This case came before the Court for plea proceedings on August 28, 2019 following referral

to the undersigned pursuant to Fed. R. Crim. P. 59. Assistant United States Attorney (AUSA)

Brent Tabacchi appeared on behalf of the Government. Attorney Tamara Sack appeared and

represented Defendant. Defendant, through counsel, orally consented to proceed before the United

States Magistrate Judge for the plea hearing.

       The undersigned examined Defendant under oath as to his understanding of the Plea

Agreement, which Defendant acknowledged in open court. The undersigned also examined

Defendant under oath concerning the effect of entering a guilty plea pursuant to that Agreement.

Having conducted that colloquy, the Magistrate Judge concludes that Defendant fully understands

the rights waived by entering a guilty plea and is fully competent to enter a guilty plea.

       Based on the foregoing, the Magistrate Judge concludes that Defendant’s guilty plea to

Count One of the Superceding Indictment (Doc. 13) is a knowing, intelligent and voluntary plea.



       1
           Attached hereto is a NOTICE to the parties regarding objections to this Report and Recommendation.
The Court also concludes that the Statement of Facts made a part of the Plea Agreement, the truth

of which Defendant acknowledged in open court, provides a sufficient factual basis for a finding

of guilt. It is therefore respectfully recommended that: (1) the Court accept Defendant’s guilty

plea; and (2) Defendant be found guilty as charged in Count One of the Superceding Indictment.

        Anticipating the District Court’s adoption of this Report and Recommendation, the

Magistrate Judge referred Defendant for a pre-sentence investigation, and remanded him to the

custody of the United States Marshal. The Court advised both sides of the sentencing date:

December 2, 2019 at 1:45 p.m.

        The transcript of this proceeding, if filed, should be filed under seal.

        IT IS SO RECOMMENDED.



Date:   8/29/2019                                      s/Michael J. Newman
                                                       Michael J. Newman
                                                       United States Magistrate Judge
                            NOTICE REGARDING OBJECTIONS

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections

to the proposed findings and recommendations within FOURTEEN days after being served with

this Report and Recommendation. Pursuant to Fed. R. Civ. P. 6(d), this period is extended to

SEVENTEEN days because this Report and Recommendation is being served by one of the

methods of service listed in Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F), and may be extended further

by the Court on timely motion for an extension. Such objections shall specify the portions of the

Report and Recommendation objected to, and shall be accompanied by a memorandum of law in

support of the objections. If the Report and Recommendation is based in whole or in part upon

matters occurring of record at an oral hearing, the objecting party shall promptly arrange for the

transcription of the record, or such portions of it as all parties may agree upon or the Magistrate

Judge deems sufficient, unless the assigned District Judge otherwise directs. A party may respond

to another party’s objections within FOURTEEN days after being served with a copy thereof. As

is made clear above, this period is likewise extended to SEVENTEEN days if service of the

objections is made pursuant to Fed. R. Civ. P. 5(b)(2)(C), (D), (E), or (F). Failure to make

objections in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140, 153-55 (1985); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).
